IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60090
                         Conference Calendar
                          __________________

JAMES BERNARD LAWSON,

                                        Plaintiff-Appellant,

versus

MIKE MOORE, STATE OF MISSISSIPPI,
DENNIS MOLDER and CHARLES JONES,

                                         Defendants,

CHARLES JONES,

                                        Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:93-CV-509
                        - - - - - - - - - -
                           June 30, 1995

Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James Bernard Lawson appeals the dismissal of various habeas

corpus claims and judgment for the defendant in his civil rights

action.   He seeks leave to proceed in forma pauperis (IFP) on

appeal.   For the reasons stated below, his motion for leave to

proceed IFP is hereby DENIED.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-60090
                                  -2-


     Lawson first contends that the district court should have

stayed his warrantless-arrest claim rather than dismiss it

without prejudice.    Lawson has no cause of action on his

warrantless-arrest claim until he can show that his conviction

has been invalidated.    Heck v. Humphrey, 114 S. Ct. 2364, 2372

(1994).   Because Lawson has no cause of action, the district

court should not have stayed his claim pending exhaustion.        See

id. at 2373.    The district court properly dismissed his claim

without prejudice so that he could exhaust habeas corpus

remedies.

     Lawson contends that the district court erred by failing to

give his instruction regarding punitive damages.     He also

contends that the district court erroneously admitted into

evidence a mugshot of him.

     Without a transcript, it is unclear whether Lawson objected

to the challenged instruction at trial.     This court need not

address issues not considered by the district court.     "[I]ssues

raised for the first time on appeal are not reviewable by this

court unless failure to consider them would result in manifest

injustice."    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

     The jury found in favor of Jones.      Any error regarding the

district court's instructions regarding damages therefore is

harmless.    See Bunch v. Walter, 673 F.2d 127, 132 (5th Cir.

1982); FED. R. CIV. P. 61.   A fortiori, refusal to consider

Lawson's jury-instruction contention would not work manifest

injustice.    We will not consider the contention.
                            No. 95-60090
                                 -3-


     Lawson explicitly indicated that he wished to proceed on

appeal without the transcript.   It is Lawson's responsibility to

provide this court with a transcript.      See FED. R. APP. P. 10(b).

This Court therefore cannot review Lawson's evidentiary

contention.    Richardson v. Henry, 902 F.2d 414, 416 (5th Cir.),

cert. denied, 498 U.S. 901 (1990), and cert. denied, 498 U.S.

1069 (1991).

     Lawson is warned that he will be sanctioned if he files

frivolous appeals in the future.    See Smith v. McCleod, 946 F.2d

417, 418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68, 69

(5th Cir. 1991).

     DISMISSED.